 1

 2

 3

 4

 5

 6

 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12   ANGELE NELSON, individually             Case No. 2:20-cv-00089-WBS-DMC
     and on behalf of others similarly
13   situated,                               ORDER TRANSFERRING VENUE
14
                   Plaintiff,
15
            v.
16
     AMAG PHARMACEUTICALS, INC.,
17

18                 Defendant.

19

20
21

22

23

24

25

26
27

28

                                                                        [PROPOSED] ORDER
 1          Upon the joint motion of the parties for an Order transferring this action to the United

 2   States District Court for the District of New Jersey, and after due deliberation, it is hereby

 3          ORDERED, that the motion is granted; and it is further

 4          ORDERED, that the Clerk of the Court shall take all necessary steps to effect the transfer

 5   of this action to the United States District Court for the District of New Jersey; and it is further

 6          ORDERED, that all deadlines previously established and extended are hereby stayed

 7   pending further Order of the transferee Court.

 8          Dated: February 21, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                                           [PROPOSED] ORDER
